—Appeal by the defendant Medical Funding of America in Action No. 1 from (1) an order of the Supreme Court, Dutchess County (Beisner, J.), dated January 13, 1994, and (2) a judgment of the same court entered February 14, 1994.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Beisner at the Supreme Court in the order dated January 13, 1994.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]). Balletta, J. P., Copertino, Pizzuto and Krausman, JJ., concur.